Citation Nr: 0003227	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  94-26 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the claim for service connection for a psychiatric 
disorder is well grounded.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from July 1956 to 
September 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1993 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania which denied 
service connection for a nervous condition, classified as 
major depression.  

The case was remanded in January 1997 to obtain verification 
of all of the veteran's periods of active service; to obtain 
records from the Social Security Administration; to obtain VA 
clinical records; and for the RO to contact the appellant and 
advise him that since his service medical records (SMRs) are 
unavailable he could submit alternate evidence to support his 
claim.  


FINDINGS OF FACTS

1.  The service medical records are unavailable, having been 
destroyed by fire.  

2.  The veteran currently has a major depressive disorder.  

3.  There is no medical evidence of pre-existing psychiatric 
residuals of a head injury with brain trauma, or aggravation 
thereof during service, or of the onset of psychiatric 
disability during service.  

4.  There is no continuity of psychiatric symptomatology 
following service, the earliest evidence of which does not 
antedate 1987, and there is no medical evidence of a nexus 
between inservice injury or disease and the current major 
depressive disorder.  




CONCLUSION OF LAW

The claim of entitlement to service connection for 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  



Background

In April 1997 (following the January 1997 Board remand) the 
National Personnel Records Center (NPRC) verified the 
veteran's first period of military service from July 1956 to 
October 1958 and DD 214 documents his service from October 
1958 to September 1960.  In June 1993 the NPRC reported that 
there were no medical records on file because the SMRs had 
been destroyed in a fire.  

The veteran testified in January 1994 (at page 4 of the 
transcript of that hearing) that prior to service (apparently 
in 1953 or 1954) he had been involved in an accident 
(apparently having been struck by an automobile while riding 
a bicycle) which caused a skull fracture and loss of brain 
tissue.  He had been declared dead at the scene of that 
accident and had been evaluated as completely mentally 
disabled for life.  He had reported at least some of this 
history at the time of examination for service entrance and 
had been accepted for service.  He had had headaches since 
that pre-service accident and some occasional memory lapses.  
The veteran also testified (at page 3) that he had been 
hospitalized during service for a "complete mental relapse" 
from February to June 1960 during which time he had a spinal 
tap, received Phenobarbital and electroconvulsive therapy 
(ECT), and also received psychiatric therapy.  At the 
hearing, and in his Notice of Disagreement (NOD) and VA From 
9, Substantive Appeal, he indicated that the duties and 
responsibilities of his military duties in Intelligence and 
exposure to cold weather in Greenland had caused his 
inservice mental breakdown and led to an early discharge from 
service.  

At the 1994 RO hearing the veteran testified that he had not 
received psychiatric treatment after service until 1993 but, 
rather, had self-medicated with alcohol (and the service 
representative alleged that avoidance of treatment and self-
medication were the hallmarks of psychiatric disability).  
However, in the veteran' original claim for service 
connection, received in April 1993, he reported having been 
treated by a private physician in May 1987 for headaches and 
depression.  Private clinical records August 1987 reflect 
that the veteran was seen for a complaint of headaches.  The 
assessment, when seen at an emergency room, was tension 
headaches and anxiety.  

Information on file reflects that a search revealed no record 
of treatment of the veteran from 1960 to 1993 at the 
Brecksville VA facility in Cleveland, Ohio.  

VA and private clinical records beginning in 1993 reflect 
treatment of the veteran for psychiatric disability, 
predominantly classified as a major depressive disorder, and 
that the veteran has reported both his preservice head injury 
and putative inservice psychiatric treatment.  

Records of the St. Francis Hospital in March 1993 reflect 
that the veteran reported that stress during service had led 
to a mental breakdown during service for which he had been 
hospitalized and received psychotropic medication and ECT.  
The diagnoses included depression, recurrent-type.  

A June 1993 RO attempt to obtain clinical records of the West 
Penn Hospital was unsuccessful because a signed authorization 
form had not been provided.  

The veteran was afforded an examination by a board of two VA 
psychiatrists in July 1993.  It was noted that records of 
hospitalization in 1993 at the St. Francis Hospital revealed 
a diagnosis of recurrent major depression.  A history of 
inservice hospitalization with treatment with Thorazine, ECT, 
and possibly Dilantin was reported.  The absence of 
corroborating SMRs was noted and it was indicated that he was 
very vague as to the details of his inservice hospitalization 
in Brushy Fork Hospital in London, England.  It was reported 
that at that time he had had symptoms of bedwetting and high 
alcohol consumption.  The veteran reported that over 
subsequent years he had had episodes of depressed mood and 
unusual neurological symptoms, including a 3 month episode of 
lower extremity paralysis for which he claimed had had never 
sought treatment until this year.  

Other possibly significant historical information related by 
the veteran was that he had had a severe head injury in 1954 
for which he had been treated at the Ohio Valley General 
Hospital in Wheeling, West Virginia.  He related that at that 
time he had had a partially crushed skull and cerebral trauma 
accompanied by unconsciousness.  However, records of such 
treatment were not available to the examiners.  He related 
currently having various mild symptoms and on mental status 
examination his thoughts were somewhat rambling and 
circumstantial but there was no formal thought disorder.  He 
had had a variety of jobs after service.  The diagnosis was 
"major depression (recurrent, provisional)."  The examiners 
noted that the clinical records relating to the pre-service 
head injury and SMRs would be useful in determining whether 
the veteran had an organic mood disorder or an underlying 
organic personality disorder upon which the current symptoms 
were overlain.  It was further indicated that if he had had a 
severe pre-service head injury, "some of his episodes may 
have been related to neurological sequelae and, in fact, his 
sporadic job history may be related to neurological 
deficits."  It was also indicated that it would probably be 
worthwhile for the veteran to undergo a neuropsychiatric 
evaluation as well as a psychiatric evaluation to formally 
determine the extent of any such deficits.  

Clinical records were received in May 1997 from the Social 
Security Administration.  A report of an August 1993 
psychiatric evaluation indicates that the onset of the 
veteran's psychiatric disability was "unclear although the 
patient has history [sic] of psychiatric treatment since 1960 
with increased symptoms over the past nine months."  He had 
a rather severe delusional system.  He reported that he had 
had a mental breakdown during service due to "job stress and 
heavy alcohol consumption."  He indicated that due to the 
preservice head injury "some of the brain leaked out."  
However, he could not remember any symptoms or changes 
subsequent to the injury.  After service he had received good 
grades in 1972 and 1973 and had attended college from August 
1983 to April 1984 but stopped because of a "breakdown."  
He reported having received an honorable discharge from 
service but believed that he should have received a medical 
discharge.  He admitted having at least borderline visual 
hallucinations.  The diagnoses were a delusional disorder and 
a depressive disorder, not otherwise specified.  An organic 
mental disorder, not otherwise specified, was to be ruled 
out.  His prognosis was guarded due to longstanding 
maladaptive patterns of behavior.  Neuropsychological testing 
was recommended to clarify whether he had organic brain 
dysfunction and to rule out organicity as a basis for his 
delusions.  

On file is a report of a neurological evaluation in August 
1993 by a private physician in which it was indicated that 
the veteran reported having had head pain and depression 
since his preservice head injury.  On examination there was a 
depressed area of his occipital area of his skull, consistent 
with a history of a depressed skull fracture.  It was 
commented that the long term sequelae of severe head injuries 
might have contributed somewhat to the veteran's checkered 
employment history.  It was also commented that "I do not 
think that we will ever know how much is baseline and how 
much is from the injury."  

At the January 1994 RO hearing the veteran testified that 
immediately after service discharge he had continued to take 
medication given during service until the medication ran out 
and he had then switched to alcohol (page 5).  He had had 
difficulty controlling his temper (page 6) and had last 
worked 10 years ago (page 9).  His inservice duties had 
brought on a mental breakdown (page 10).  He had first sought 
treatment after service for respiratory problems at the 
Western Penn Hospital but had not had psychiatric treatment 
until 1993 (page 11).  

Analysis

Here, it has been requested that additional steps be taken to 
locate SMRs, particularly those of treatment while the 
veteran was stationed in England.  However, neither the 
veteran nor his representative offer anything which would 
suggest that the veteran's entire and complete SMRs were not 
retired to and at the NPRC at the time of the 1973 fire which 
destroyed those records.  

The absence of service medical records does not absolve the 
appellant from the obligation to submit a well-grounded claim 
but it is a factor for consideration in determining well 
groundedness.  Wade v. West, 11 Vet. App. 302, 306 (1998).  
As in Wade, in light of the absence of service medical 
records, the Board will assume (solely for the limited 
purpose of determining whether the claim is well grounded) 
that the veteran was treated for psychiatric disability 
during service.  However, also as noted in Wade (where a 
veteran's description of events during service was assumed to 
be true), "the veteran has failed to submit sufficient 
evidence of a causal nexus between those events and his 
current condition.  Even if his SMRs were available, those 
records could not demonstrate the relationship between the 
appellant's alleged in-service injury [in this case disease, 
rather than injury] and his condition today."  Wade, at 306.  

In other words, as to the contention that the veteran's 
current psychiatric disability is of service onset, and even 
assuming that he was treated during service for a mental 
breakdown, there is no competent medical diagnosis or opinion 
establishing that his current major depressive disorder is 
related to any mental breakdown or psychiatric treatment 
during service.  This is true regardless of whether the major 
depressive illness first manifested in or was first diagnosed 
in 1993 or whether the anxiety noted in 1987 was the earliest 
manifestation of the subsequently diagnosed major depressive 
illness.  Similarly, there is no evidence of continuity of 
symptomatology which is shown by competent medical opinion to 
be related to an inservice mental breakdown.  Rather, the 
various clinical histories in the record are no more than an 
apparent recordation of events related by the veteran and are 
not enhanced by any additional medical comment or opinion.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

Likewise, there is no medical evidence that any psychiatric 
disability which may have pre-existed military service, as a 
result of a preservice head injury, underwent a chronic or 
permanent increase in severity during military service.  
Thus, as to the alternative contention that a preservice 
psychiatric disability was aggravated during service, that 
aspect of the claim is also not well grounded.  

It is alleged by the veteran and his representative that the 
absence of continuity of symptomatology is due to avoidance 
of psychiatric treatment on the part of the veteran and that 
this, in turn, is a hallmark or a characteristic of 
psychiatric disability.  However, this is tantamount to 
expressing a medical opinion and in this case there is no 
competent medical evidence on file which corroborates this 
contention.  Likewise, there is no competent medical evidence 
on file which corroborates the allegation that the veteran's 
post service use of alcohol is due to psychiatric disability 
which either had its onset during service or which was 
aggravated during active service.  

It is alleged that the record is inadequate because the 
veteran has not been afforded the testing or evaluations 
recommended by VA or private physicians, or both.  However, 
in Brewer v. West, 11 Vet. App. 228, 235-36 (1998) it was 
held that VA failure to provide medical tests or studies 
recommended on VA examination did not preclude a claim from 
being not well grounded, since the duty to assist had not 
attached.  Likewise, there was no violation of the duty to 
inform a claimant of what evidence is necessary to complete a 
claim, under 38 U.S.C.A. § 5103(a) (West 1991), because that 
duty does not require VA to inform a claimant what must be 
done in order to complete a medical examination voluntarily 
provided by VA, but only that, when a claimant identifies 
medical evidence that may complete an application but is not 
in the possession of VA, VA must advise the claimant to 
attempt to obtain that evidence.  Also, such a duty under 38 
U.S.C.A. § 5103(a) arises only if the resulting evidence 
would likely have rendered the claim plausible.  Where there 
is no basis for conjecturing what evidence would have been 
produced by additional testing or evaluations, it cannot be 
held that any records which might have resulted would likely 
have rendered the claim plausible.  

Also, in the VA Form 1-646, Statement of Representative, of 
December 1995 it was averred that the presiding hearing 
officer had erred by stating that SMRs were negative for 
psychiatric disability because, inasmuch as the SMRs are not 
on file, they cannot be negative.  However, in the February 
1994 hearing officer decision it was not stated that the SMRs 
were negative but only that there was no evidence of 
psychiatric disability during service or within the 
presumptive period.  To the extent that this may have 
discounted or not considered the veteran's testimony as being 
evidence it was erroneous but, nevertheless, for the reasons 
explained above it was no more than harmless error.  

During this appeal the merits of the issue have been 
considered by the RO and addressed by the veteran and his 
representative.  Inasmuch as the substantive merits and not 
merely the procedural aspects of the claim have been 
considered and addressed, the Board's determination that the 
claim is not well grounded is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. Brown, 
9 Vet. App. 425, 432 (1996) (where RO adjudicates on the 
merits there is an advantage, not disadvantage, because it 
presumably has fulfilled the duty to assist under 38 U.S.C.A. 
§ 5107(a) which otherwise does not attach to claims that are 
not well grounded); and Voerth v. West, 13 Vet. App. 117, 121 
(1999) (no prejudice where the RO granted greater review, on 
the merits, than that to which claimant was entitled).  

When claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim; but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application, i.e. to make the 
claim well grounded.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the claimant of the evidence needed.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995). 

Here, the claimant has not put VA on notice of the existence 
of any medical evidence which would have made the claim 
plausible.  Specifically, he has not notified VA of the 
requisite medical nexus evidence.  Under these circumstances, 
the Board concludes that the RO did not fail to meet 
obligations under 38 U.S.C.A. § 5103(a) in this case.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  



	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection for a psychiatric disorder 
is not well grounded and therefore is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

